Slip Op. 99 - 58

           UNITED STATES COURT OF INTERNATIONAL TRADE

               BEFORE: RICHARD W. GOLDBERG, JUDGE



ASOCIACION DE PRODUCTORES DE
SALMON Y TRUCHA DE CHILE AG,

          Plaintiff,

               v.
                                           Court No. 98-09-02759
UNITED STATES INTERNATIONAL
TRADE COMMISSION,

          Defendant,

COALITION FOR FAIR ATLANTIC
SALMON TRADE,

          Defendant-Intervenor.


                               ORDER
     Upon consideration of the June 8, 1999 motion for remand of
defendant United States International Trade Commission ("the
Commission"), the June 28, 1999 response in support of remand of
plaintiff Asociacion de Productores de Salmon y Trucha de Chile
AG, and the June 28, 1999 response in opposition to remand of
defendant-intervenor Coalition for Fair Atlantic Salmon Trade, it
is hereby

     ORDERED that the above-captioned action is remanded to the
Commission to reopen the administrative record to verify the
accuracy of its foreign production, shipments, and capacity data;
and it is further

     ORDERED that the Commission shall take any action necessary
after reexamining the foreign production, shipments, and capacity
data; and it is further
     ORDERED that the Commission shall issue a remand
determination within ninety (90) days of the date of this order,
with no further extensions; and it is further

     ORDERED that defendant and defendant-intervenor shall file
response briefs to plaintiff’s motion for judgment upon the
agency record within thirty (30) days of the date on which the
Commission issues its remand determination, and that those
parties shall incorporate comments to the remand determination,
if any, into said response briefs; and it is further

     ORDERED that plaintiff shall file a reply brief within
twenty-five (25) days of the date of service of defendant and
defendant-intervenor’s response briefs, and that plaintiff shall
incorporate comments to the remand determination, if any, into
said reply brief.
     SO ORDERED.

                               ____________________________
                                    Richard W. Goldberg
                                           JUDGE
Date:     July 2, 1999
          New York, New York